Citation Nr: 1429863	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-43 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from May 1985 to August 1985 and from December 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the Veteran requested that he be provided both a hearing before a Decision Review Officer (DRO) at the RO and hearing before a member of the Board.  However, in a March 2011 statement, the Veteran reported that he did not want to present oral testimony and requested that his scheduled hearings be canceled.  Therefore, the Veteran's requests for a DRO hearing and a Board hearing are deemed to have been withdrawn.  


FINDING OF FACT

The Veteran does not have a psychiatric disability, to include adjustment disorder or PTSD, that is related to active service.  


CONCLUSION OF LAW

A psychiatric disability, to include adjustment disorder or PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in September 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been provided adequate assistance in response to his claims.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Generally, service connection for posttraumatic stress disorder (PTSD) based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a psychiatric disability related to active service.  Specifically, the Veteran has reported various traumatic experiences related to service in Southwest Asia during the first Gulf War in addition to feelings of guilt for not doing more at the time of the first Gulf War so as to prevent the current Southwest Asia conflicts.  

The service medical records are silent for complaints of, treatment for, or a diagnosis of any psychiatric disability while the Veteran was in active service.  Following return from deployment to Southwest Asia, the Veteran completed a post-deployment evaluation.  At that time, the Veteran denied experiencing nightmares or trouble sleeping and denied experiencing recurring thoughts about his battle experiences.  At a March 1991 separation examination, the Veteran denied experiencing depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  Additionally, the Veteran was found to be clinically normal upon mental status examination and there was no other indication from the separation examination report that the Veteran had a psychiatric disability at the time of separation from active service.  

A review of the post-service medical evidence of record shows that the first documentation of record showing the Veteran to have sought mental health treatment was an October 2004 VA Medical Center treatment note.  The Veteran was diagnosed with depressive disorder not otherwise specified (NOS) at that time.  Since then, the Veteran has received sporadic mental health treatment at the VA Medical Center, the Vet Center, and private treatment providers.  However, a review of those records does not show that the Veteran's psychiatric disability has been related to his active service.

At a May 2009 VA examination, the Veteran reported that he first sought mental health treatment in 1991 and had recently re-started mental health treatment.  He reported that a lot of his feelings stemmed from his relationship with his wife and his guilt over the current conflicts in Southwest Asia.  Based on the history provided by the Veteran, examination of the Veteran, and a review of the record; the VA examiner diagnosed adjustment disorder with depressed mood.  The examiner specifically stated that while the Veteran met the stressor criteria for PTSD, he did not meet all the DSM-IV criteria for a diagnosis of PTSD.  The examiner opined that it was less likely as not that the Veteran's adjustment disorder with depressed mood was related to his active service.  

Also of record is an October 2009 private psychiatric evaluation report.  At that evaluation, the Veteran reported various stressors related to his time serving in Southwest Asia.  The Veteran also reported that following his return from deployment, his superiors at the police department told him that they were unhappy with his performance, which ultimately led to his resignation.  The examiner noted that following resignation from the police department, the Veteran began to experience a great deal of anger over losing his job and also became depressed and started to experience flashbacks and nightmares about his time in Southwest Asia.  The examiner diagnosed major depressive disorder and PTSD.  

The Board notes that the October 2009 private psychiatric evaluation report is not sufficient to support a grant of entitlement to service connection for a psychiatric disability.  That report lacks any opinion linking the current diagnoses of psychiatric disabilities to active service and does not provide a detailed discussion as to how the Veteran met the DSM-IV diagnostic criteria for a diagnosis of PTSD.   

At a December 2009 VA mental health examination, based on the history provided by the Veteran, an examination of the Veteran, and a review of the record; the VA examiner diagnosed dysthymia.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD in accordance with the DSM-IV.  The examiner noted that the Veteran did not meet the stressor criteria for PTSD.  The examiner noted that there had been no actual threatened death or serious threat to the integrity of self during the Veteran's active service.  Further, the examiner noted that hearing alarms, donning mop gear, and seeing or hearing SCUDs from miles away was not sufficient to meet the stressor criteria for PTSD.  The examiner noted that the Veteran did not see anyone killed or injured and he was not exposed to agents that actually threatened lives or caused people to become ill or sick.  The examiner further noted that the Veteran's vague complaints of persistent re-experiencing of traumatic events were just that, and were not related to the traumatic events reported by the Veteran.

With regard to the October 2009 private psychiatric evaluation report of record showing a diagnosis of PTSD, the VA examiner noted that it did not address the exact nature or specificity of the criteria for a diagnosis of PTSD.  Further, the VA examiner noted that the Veteran's symptoms simply did not relate to his PTSD stressor.  

Additionally, the VA examiner noted that the Veteran's first intervention for mental health was around 2003 or 2004 and that the past diagnosis of depression, was what the examiner currently found to actually be dysthymia.  The examiner noted that dysthymia was a depression that had been ongoing for greater than a two year period with associated problems with depressed mood, irritability, problems with sleep, and problems with concentration.  The examiner opined that the Veteran's dysthymia was not related to his active service as the onset was about three years after service and was inconsistent with a nexus relating to active service.  Further, the examiner noted that there was no diagnosed mental disorder in service.

With regard to the argument posed by the Veteran's representative that the December 2009 VA examiner lacked credibility as he made a finding that the Veteran's reported stressors were not sufficient upon which to base a diagnosis of PTSD, the Board notes that in this case, the veracity of the Veteran's reported stressors has been conceded as the existence of an alleged stressor is an adjudicative determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  However, a determination regarding the sufficiency of a stressor to cause PTSD is a medical determination.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994).  Therefore, it is within the December 2009 VA examiner's purview to find that the Veteran's reported stressors are not sufficient to support a diagnosis of PTSD in accordance with the DSM-IV diagnostic criteria.  Additionally, the VA examiner provided a detailed rationale for all conclusions reached.  Therefore, a new VA examination is not warranted at this time.

While a claim for PTSD can also be based upon a fear of hostile military or terrorist activity, neither VA examination found a diagnosis of PTSD based on a fear of hostile military or terrorist activity was warranted.  Furthermore, a diagnosis of PTSD based on fear of hostile military or terrorist activity must be made by a VA psychiatrist or psychologist or one contracted by VA.  Therefore, the private evaluation diagnosis of PTSD cannot support service connection for PTSD under those specific regulatory provisions.  38 C.F.R. § 3.304(f)(5) (2013).  The VA examiners have not diagnosed PTSD.

Furthermore, while the Veteran has been diagnosed with mental disorders other than PTSD, the examiners opined that those diagnoses were less likely related to service.

The Board finds that, when combined, the VA medical opinions of record are adequate because the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Further, the December 2009 VA examiner specifically addressed the findings of the October 2009 private psychiatric evaluation report when forming his opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA examiners' opinions are competent, credible, and persuasive.

The Boad acknowledges that the Veteran might sincerely believe that he has a psychiatric disability that is related to his active service and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a psychiatric disability that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing a psychiatric disability and opining regarding the etiology are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.

In sum, the Veteran did not receive treatment for or a diagnosis of a psychiatric disability while he was in active service or within one year of separation from service.  The VA examiners have competely opined that the Veteran does not have a psychiatric disability that is related to his active service and those opinions are the most probative evidence of record as they directly addressed the possible etiology of the mental disorders diagnosed.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include adjustement disorder and PTSD, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include adjustment disorder and PTSD, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


